711 N.W.2d 53 (2006)
474 Mich. 1091
Sophia GARZA, Plaintiff-Appellee,
v.
MEXICAN INDUSTRIES IN MICHIGAN, INC., and Centennial Insurance Company, Defendants-Appellants, and
Fireman's Fund Insurance Company, Defendant-Appellee.
Docket No. 127938. COA No. 256698.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the January 4, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.